Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY ANNOUNCES FILING OF 2-F March 11, 2015 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) today announces the filing of its Annual Information Form (“AIF”) for the year ended December 31, 2014, with the Canadian securities regulatory authorities on the System for Electronic Analysis and Retrieval (“SEDAR”). In addition, Crescent Point has filed its Form 40-F for the year ended December 31, 2014, which includes the AIF, with the United States Securities and Exchange Commission on the Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system. The AIF contains the Company’s reserves data and other oil and natural gas information, as required under National Instrument 51-101. An electronic copy of the AIF may be obtained on Crescent Point’s website at www.crescentpointenergy.com, on the Company’s SEDAR profile at www.sedar.com and on the Company’s EDGAR profile at www.sec.gov/edgar.shtml. A printed copy of this document is available, free of charge, by contacting Crescent Point’s toll-free investor relations line at 1-855-767-6923 or by requesting it through Crescent Point’s website. Crescent Point is one of Canada’s largest light and medium oil producers, with an annual dividend of CDN$2.76 per share. CRESCENT POINT ENERGY CORP. Scott Saxberg, President and Chief Executive Officer FOR MORE INFORMATION ON CRESCENT POINT ENERGY, PLEASE CONTACT: Greg Tisdale, Chief Financial Officer, or Trent Stangl, Vice President Marketing and Investor Relations. Telephone: (403) 693-0020 Toll-free (U.S. & Canada): 888-693-0020 Fax: (403) 693-0070 Website: www.crescentpointenergy.com Crescent Point shares are traded on the Toronto Stock Exchange and the NYSE, both under the symbol CPG. Crescent Point Energy Corp. Suite 2000, 585 - 8th Avenue S.W. Calgary, Alberta T2P 1G1
